Case 1:18-cr-00116-JRS-MJD Document 692 Filed 08/14/19 Page 1 of 13 PageID #: 1808




                                 LINITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION


    LTNITED STATES OF AMERICA,                            )
                                                          )
                           Plaintifl                      )
                                                          )
            v                                             )
                                                          )   Cause   No.   I : 18-cr-01   l6 TWP-MJD
    DERRICK OWENS,                                       )                                   -07
                                                         )
                           Defendant.                    )


                   PETITION TO ENTER PLEA OF GUILTY AND PLEA AGREEMENT

            The United States of America, by counsel, Josh J. Minkler, United States Attomey for the

    Southern District   of lndiana, and Michelle P. Brady, Assistant United           States Attorney ("the

    Government"), and the defendant, Derrick Owens ("the defendant"), in person and by counsel,

    Mario Garcia, hereby inform the Court that a Plea Agreement has been reached in this                case

    pursuant to Federal Rule of Criminal Procedure      ll(c)(l)(B).   The following are its terms and

    conditions:

                                       Part 1: Guilfy Plea and Charee

            1.     Plea of Guilty: The defendant petitions the Court for leave to enter and agrees to

    enter a plea of guilty to the following offense charged in the Fourth Superseding Indictment

    (hereinafter, lndictment): Count One, Conspiracy to Possess with Intent to Distribute 50 Grams

    or More of Methamphetamine (Actual), in violation of Title 21, United States Code, Sections 841

    and 846, which is a lesser included charge of Count One, Conspiracy to Possess with Intent to

    Distribute and to Distribute 50 Grams or More of Methamphetamine (Actual), in violation of Title

    21, United States Code, Sections 841 and 846.
Case 1:18-cr-00116-JRS-MJD Document 692 Filed 08/14/19 Page 2 of 13 PageID #: 1809




            2.     Based upon the Defendant's prior felony conviction, of which notice has been given

    pursuant to 21 U.S.C. 851, the offense is punishable by a maximum sentence of fifteen years to

    life imprisonment, a fine of up to $20,000,0000, and no less than ten years supervised                 release

    following any term of imprisonment.

            3.     To sustain the offense to which the defendant is pleading guilty, the Government

    must prove the following elements beyond a reasonable doubt:              (l)   a conspiracy to possess   with

    intent to distribute 50 grams or more of methamphetamine (acrual) existed; and (2) the Defendant

    knowingly joined the conspiracy with the intent to fuither the conspiracy's objectives.

           4.      Upon sentencing, the United States will move to dismiss Count Five of the

    Indictment.

                                          Part   2:   General Provisions

           5.      Sentencing Court's Discretion Within Statutory Range: The defendant agrees

    and understands that:   (A) the Court will use its discretion to fashion a sentence within the statutory

    range(s) set forth above; (B) the Court      will consider the factors   set forth   in l8 U.S.C. $ 3553(a) in

    determining the appropriate sentence within the statutory range(s); (C) the Court will also consult

    and take into account the United States Sentencing Guidelines ("sentencing Guidelines" or

    "U.S.S.G.")   in   determining the appropriate sentence within the statutory range(s); (D) the

    Sentencing Guidelines are not mandatory or binding on the Court, but are advisory in nature; (E)

    restitution may be imposed; (F) bV pleading "Guilty" to more than one offense (Count), the Court

    may order the sentences to be served consecutively one after another; (G) the final determination

    concerning the applicable advisory guideline calculation, criminal history category, and advisory

    sentencing guideline range   will   be made by the Court; and (H)        by pleading "Guilty,,, the Court




                                                          2
Case 1:18-cr-00116-JRS-MJD Document 692 Filed 08/14/19 Page 3 of 13 PageID #: 1810




    may impose the same punishment as if the defendant had plead "Not Guilty," had stood trial and

    been convicted by   a   jury.

            6.      Sentencing Court Not Bound              by Guidelines or Recommendations:          The

    defendant acknowledges that this Plea Agreement is governed by Federal Rule                of Criminal
    Procedure    ll(c)(l)(B)    and that the determination of the defendant's sentence is within the

    discretion of the Court. The defendant understands that if the Court decides to impose a sentence

    higher or lower than any recommendation of either party, or determines a different advisory

    sentencing guideline range applies     in this   case, or decides   to impose a sentence outside of the

    advisory sentencing guideline range for any reason, then the defendant         will not be permitted   to

    withdraw this plea of guilty for that reason and will be bound by this plea of guilty.

            7.     Plea Agreement Based on Information Presently                 Known: The defendant
    recognizes and understands that this Plea Agreement is based upon the information presently

    known to the Government. The Government agrees not to bring other federal charges against the

    defendant based on information currently known to the United States Attorney for the Southem

    District of lndiana. The Government will inform the Court and the defendant at the time of taking

    the defendant's plea whether the Government has obtained any information after the Plea

    Agreement was signed that may warrant bringing other federal charges against the defendant.

           8.      No Protection From Prosecution for Unknown or Subsequent Offenses: The

    defendant acknowledges and agrees that nothing in this agreement shall protect the defendant in

    any way from prosecution for any offense not specifically covered by this agreement, or not known

    to the United States Attorney for the Southern District of Indiana at this time. The defendant

    fuither acknowledges and agrees that nothing in this agreement shall protect the defendant in any

    way from prosecution for any offense committed after the date of this agreement.



                                                        3
Case 1:18-cr-00116-JRS-MJD Document 692 Filed 08/14/19 Page 4 of 13 PageID #: 1811




            9.     Rights Under Rule 11(b), Fed. R. Crim. P.: The defendant understands that the

    Government has the right, in a prosecution for pedury or false statement, to use against the

    defendant any statement that the defendant gives under oath during the guilty plea colloquy. The

    defendant also understands that the defendant has the right: (A) to plead not guilty, or having

    already so pleaded, the right to persist in that plea; (B) to a jury trial; (C) to be represented by

    counsel--and ifnecessary have the court appoint counsel--at trial and at every other stage         ofthe

    proceedings, including appeal; and (D) to confront and cross-examine adverse witnesses, to be

    protected from compelled self-incrimination, to testify and present evidence, and to compel the

    attendance of witnesses. The defendant also understands that the Constitution guarantees the right

    to be considered for release until trial; and    if   found guilty of the charge, the right to appeal the

   conviction on such charge to a higher court. The defendant understands that if the Court accepts

   this plea of guilty, the defendant waives all of these rights.

                                      Part   3:   Sentence to be Imposed

           10.     Sentencing Recommendation Pursuant to Federal Rule of Criminal Procedure

   l1(c)(1)(B): The parties   have   not agreed upon a specific sentence. The parties reserve the right

   to present evidence and arguments conceming what they believe to be the appropriate sentence in

   this matter. The United States will recommend the low end of the advisory guideline range              as

   calculated by the Court; the Defendant is free to argue for any sentence, and for any guideline

   adjustments.

           11.     Supervised Release: Both parties reserve the right to present evidence and

   arguments conceming whether the Court should impose a term of supervised release to follow any

   term of imprisonment in this case, the duration of any term of supervised release, and the terms

   and conditions of the release.




                                                          4
Case 1:18-cr-00116-JRS-MJD Document 692 Filed 08/14/19 Page 5 of 13 PageID #: 1812




            12.    Conditions of Supervised Release: The parties understand and agree that the

    Court will determine which standard and special conditions of supervised release to apply in this

    case. The parties reserve the right to present evidence and arguments concerning these conditions.

                              Part   4: Monetarv            s and   Forfeiture

            13.    Mandatory Special Assessment: The defendant will pay a total of $100 on the

    date of sentencing or as ordered by the Court to the Clerk, United States District Court, which

    amount represents the mandatory special assessment fee imposed pursuant to    l8 U.S.C.   $ 3013.

            14.    Obligation to Pay Financial Component of Sentence: If the defendant is unable

    to pay any financial component of the defendant's sentence on the date of sentencing, then the

    defendant agrees that the payment of the financial component should be a condition of supervised

    release. The defendant has a continuing obligation to pay the financial component of the sentence.

    The defendant further agrees that as of the date of filing this Plea Agreement the defendant will

    provide all requested financial information, including privacy waivers, consents, and releases

    requested by the Government to access records to verify the defendant's financial disclosures, to

    the Government for use in the collection of any hnes, restitution, and money judgments imposed

    by the Court and authorizes the Govemment to obtain credit reports relating to the defendant for

    use in the collection of any ltnes and restitution, and money judgments imposed by the Court. The

    defendant also authorizes the Govemment        to inspect and copy all financial documents     and

    information held by the United States Probation Office. If the defendant is ever incarcerated in

    connection with this case, the defendant may participate in the Bureau of Prisons Inmate Financial

    Responsibility Program.




                                                    5
Case 1:18-cr-00116-JRS-MJD Document 692 Filed 08/14/19 Page 6 of 13 PageID #: 1813




                                  Part 5: Factual Basis for Guiltv Plea

            15.     The parties stipulate and agree that the following facts establish a factual basis for

    the defendant's plea of guilty to the offense set forth in Paragraph One, above, and that the

    Government would be able to establish the following facts beyond a reasonable doubt in the event

    this cause was to proceed to trial. The following information is only a summary of the

    government's evidence. This Plea Agreement is not intended to foreclose the presentation of and

    the government reserves the right to present additional evidence at the time of sentencing.

                    a.     In late 2017, the DEA began investigating several individuals in Kokomo,

    Indiana for suspected drug trafficking activities. In the course of the investigation, the DEA

    obtained court authorization to intercept multiple cellular phones in 2018, including cellular

    phones belonging to codefendant Reggie     BALENTINE. Through investigation, the DEA learned

    that BALENTINE was distributing controlled substances, including methamphetamine, to various

    individuals, including Derrick OWENS and others.

                    b.     Derrick OWENS knowingly and intentionally joined the conspiracy

    charged in Count One of the Indictment no later than January 2018, in that, on multiple occasions,

    he picked up methamphetamine from Jason REED to distribute to another individual, not charged

    in this conspiracy.

                   c.      On February 24, 2018, Jason REED made arrangements with Reggie

    BALENTINE, wherein BALENTINE agreed                  to bring    approximately eight ounces of

    methamphetamine to Derrick OWENS         in lndianapolis, lndiana. DEA surveillance agents then

    observed the meeting between OWENS and BALENTINE                   in a restaurant   parking lot in
    Indianapolis, wherein OWENS took custody of the methamphetamine knowing that he was
                                                                                        taking




                                                     6
Case 1:18-cr-00116-JRS-MJD Document 692 Filed 08/14/19 Page 7 of 13 PageID #: 1814




    possession of methamphetamine, and with the intent to deliver that controlled substance to another

    individual (not charged in the indictment).

                    d.      After taking custody of the methamphetamine on February 24, 2018,

    OWENS placed the methamphetamine in his father's truck (as his father was then inside the

    restaurant). OWENS and his father then ate at the restaurant, and separately departed. Law

    enforcement stopped the truck being driven by OWENS' father, and seized the methamphetamine

    that had been placed there that day. The methamphetamine was sent to the DEA laboratory and

    tested positive as 220 grams     of a mixture or substance containing a     detectable amount   of
    methamphetamine (and was determined to be 160.9 grams of methamphetamine (actual)).

                    e.     Before DERRICK OWENS, defendant herein, committed the offense

    charged in Count One, DERRICK OWENS had sustained a final conviction for a serious drug

    felony, namely, a conviction for Dealing in Cocaine, Class A felony in Vigo County, Indiana,

    Cause Number 84D01-0904-FA-01148, for which he served more than 12 months imprisonment,

    and for which he was released from serving any term of imprisonment related to that offense within

    l5   years of the commencement of the instant offense charged in Count One.

                                       Part 6: Other Conditions

             16.    Background Information: The defendant acknowledges and understands that no

    limitation shall be placed upon the Courl's consideration of information concerning the

    background, character, and conduct   ofthe defendant for the purpose ofimposing an appropriate

    sentence. The defendant acknowledges and understands that the Govemment is not prohibited

    from providing information concerning background, character, and conduct of the defendant for

    the purpose of recommending or advocating an appropriate guideline calculation and sentence.




                                                    7
Case 1:18-cr-00116-JRS-MJD Document 692 Filed 08/14/19 Page 8 of 13 PageID #: 1815




            17.     Good Behavior Requirement: The defendant agrees to fully comply with all

    conditions imposed by the Court during all stages of this case. If the defendant fails to fully comply

    with such conditions, then the Government may withdraw from this Agreement.

            18.     Compliance with Federal and State Laws: The defendant understands that the

    obligations of the Government in this Plea Agreement are expressly contingent upon the defendant

    abiding by federal and state laws.

                                   Part 7: Waiver of Right to Appeal

            19.    Direct Appeal: The defendant understands that the defendant has a statutory right

    to appeal the conviction and     sentence imposed and the manner        in which the   sentence was

    determined. Acknowledging this right, and         in   exchange   for the concessions made by     the

    Government in this Plea Agreement, the defendant expressly waives the defendant's right to appeal

    the conviction imposed in this case on any ground, including the right to appeal conferred by 18

    U.S.C. 5 3742. The defendant further expressly waives any and all challenges to the statute(s) to

    which the defendant is pleading guilty on constitutional grounds, as well as any challenge that the

    defendant's admitted conduct does not fall within the scope of the applicable statute(s). The

    defendant fuither agrees that he expressly waives his right to appeal the sentence imposed in this

    case on any ground, including the right to appeal conferred   by l8 U.S.C. 5 3742. This waiver of

    appeal specifically includes all provisions of the guilty plea and sentence imposed, including the

    length and conditions supervised release and the amount of any fine.

           20-     Later Legal Challenges: Additionally, the defendant expressly           agrees not to

    contest, or seek to modify, the defendant's conviction or sentence or the manner in which either

    was determined in any later legal proceeding, including but not limited to, an action brought
                                                                                                  under

    18 U.S.C. $ 3582 or 28   U.S'C. $ 2255. As concerns this Section 3582 waiver, should the United



                                                     8
Case 1:18-cr-00116-JRS-MJD Document 692 Filed 08/14/19 Page 9 of 13 PageID #: 1816




     States Sentencing Commission and./or Congress in the future amend the Sentencing Guidelines to

    lower the guideline range that pertains to the defendant's offense and explicitly make such an

    amendment retroactive, the Government agrees that         it will not argue that this waiver bars the
    defendant from filing a motion with the district court pursuant to        l8 U.S.C. $ 3582(c)(2) based on

    that retroactive Guidelines amendment. However,           if   the defendant files such a motion, the

    Government may oppose the motion on any other grounds. Furthermore, should the defendant

    seek to appeal an adverse   ruling of the district court on such   a   motion, the Government may claim

    that this waiver bars such an appeal. As concerns the Section2255 waiver, the waiver does not

    prevent claims, either on direct or collateral review, that the defendant received ineffective

    assistance of counsel.

            21. No Appeal of Supervised Release Term and Conditions:                            The parties'

    reservation of the rights to present evidence and arguments in this Court concerning the length and

    conditions of supervised release is not intended to be inconsistent with the Waiver of Appeal

    specified above, which includes a waiver of the right to appeal to the length and conditions of the

    period of supervised release.

                                Part   8:   Presentence Investigation Report

           22.     The defendant requests and consents to the commencement of a presentence

    investigation by probation oflicers of the United States District Court for purposes of preparing a

    Presentence Investigation Report at this time and prior to the entry of a formal plea of guilty.

           23.     The defendant further requests and consents to the review of the defendant's

    Presentence Investigation Report        by a Judge, defendant's counsel, the defendant, and the
    Government at any time, including prior to entry of a formal plea of guilty.




                                                       9
Case 1:18-cr-00116-JRS-MJD Document 692 Filed 08/14/19 Page 10 of 13 PageID #: 1817




                                     Part   9:   Statement of the Defendant

            24.     By signing this document, the defendant acknowledges the following:

                    a.        I have received a copy of the Indictment and have

    read and discussed it with my attorney. I believe and feel that I understand every accusation made

     against me in this case. I wish the Court to omit and consider as waived by me all readings of the

    IndictmenVlnformation in open Court, and all fuither proceedings including my arraignment.

                    b.      I have told my attorney the facts and surrounding circumstances as known

    to me concerning the matters mentioned in the Indictment, and believe and feel that my attorney

    is fully informed as to all such matters. My attorney has since informed, counseled and advised

    me as to the nature and cause of every accusation against me and as to any possible defenses I

    might have in this case.

                    c.      I have read the entire Plea Agreement and discussed it with my attorney.

                    d.      I understand all the terms of the Plea Agreement and those terms correctly

    reflect the results of plea negotiations.

                    e.      Except for the provisions of the Plea Agreement, no officer or agent of any

    branch of government (federal, state or local), nor any other person, has made any promise or

    suggestion of any kind to me, or within my knowledge to anyone else, that I would receive a lighter

    sentence, or probation,    or any other form of leniency,     if I would plead "Guilty". I respectfully
    request that the Court consider in mitigation of punishment at the time of sentencing the fact that

    by voluntarily pleading "Guilty" I have saved the Government and the Court the expense and

    inconvenience of a trial. I understand that before       it imposes   sentence, the Court   will   address me

    personally and ask me if I wish to make a statement on my behalf and to present any information

    in mitigation of punishment.



                                                        l0
Case 1:18-cr-00116-JRS-MJD Document 692 Filed 08/14/19 Page 11 of 13 PageID #: 1818




                     f.         I am fully satisfied with my attorney's representation during all phases of

     this case. My attorney has done all that anyone could do to counsel and assist me and that I fully

     understand the proceedings in this case against me.

                     g.         I make no claim of innocence, and I am freely and voluntarily pleading

     guilty in this case.

                     h.         I am pleading guilty as set forth in this Plea Agreement because I am

     guilty of the crime(s) to which I am entering my plea.

                     i.         I understand that if convicted, a defendant who is not a United States

     Citizen may be removed from the United States, denied citizenship, and denied admission to the

     United States in the future.

                     i.         My attorney has informed me, and I understand, that I have the right to

     appeal any conviction and sentence that I receive, unless I have waived my right to appeal as part

     of this Plea Agreement. If I have not waived my right to appeal, I understand that I must file                  a

    Notice of Appeal within fourteen (14) days of the entry of the judgment in this case; I further

    understand that the Clerk of the Court        will prepare and file a Notice of Appeal on my behalf if I

    ask that to be done.    I   also understand that the United States has the right to appeal any sentence

    that I receive under this PIea Agreement.

                     k.         My attomey has informed me, and I understand, that if I provide or cause

    to be provided materially false information to a judge, magistrate-judge, or probation office, then

    Section 3C I .1 of the Sentencing Guidelines allows the Court to impose a two level increase in the

    offense level.

                     l.         If this cause is currently   set for trial on the Court's calendar, I request that




                                                             11
Case 1:18-cr-00116-JRS-MJD Document 692 Filed 08/14/19 Page 12 of 13 PageID #: 1819




     this date be continued to permit the Court to consider this proposed guilty plea agreement. I further

     understand that any delay resulting from the Court's consideration of this proposed guilty plea

     agreement, up to and including the date on which the Court either accepts or rejects my guiltyplea,

     will be excluded in computing the time within which trial of this cause must commence, pursuant

    to l8 U.S.C. $ 3l6l(hXlXG).

                                        Part   l0:   Certificate of Counsel

               25.     By signing this document, the defendant's attorney and counselor certifies          as


    follows:

                       a.     I have read and fully explained to the defendant all the accusations against

    the defendant which are set forth in the Indictment in this case;

                       b.     To the best of my knowledge and belief each statement set forth in the

    foregoing petition to enter plea of guilty and plea agreement is in all respects accurate and true;

                       c.     The plea of "Guilty" as offered by the defendant in the foregoing petition

    to enter plea of guilty and plea agreement accords with my understanding of the facts as related to

    me by the defendant and is consistent with my advice to the defendant;

                       d.     In my opinion, the defendant's waiver of all reading of the Indictment

    in open court, and in all fuither proceedings, including arraignment as provided in Rule 10, Fed.

    R. Crim. P., is voluntarily and understandingly made; and I recommend to the Court that the waiver

    be accepted by the Court;

                       e.     In my opinion, the plea of "Guilty" as offered by the defendant in the

    foregoing petition to enter plea of guilty and plea agreement is voluntarily and understandingly

    made and     I   recommend to the Court that the plea     of "Guilty" be now   accepted and entered on

    behalf of the defendant as requested in the foregoing petition to enter plea of guilty and plea

    agreement.

                                                         t2
Case 1:18-cr-00116-JRS-MJD Document 692 Filed 08/14/19 Page 13 of 13 PageID #: 1820




                                                Part 11: Final Provision

                26,       Complete Agreement: The defendant acknowledges that no threats, promises, or

      representations have been made,           nor agreements reached, other than those set forth in this

      document, to induce the defendant to plead guilty. This docurnent is the complete and only Plea

      Agreement between the defendant and the United States Attomey for the Southern District                   of
      Indiana and     is binding only on the parlies to the plea agreement,                 supersedes   all prior
      understandings,      if   any, whether written or oral, and cannot be modified except in writing, signed

      by all parties and filed with the Court, or on the record in open court.



                                                                  Respectfully submitted,

                                                                  JOSH J. MINKLER
                                                                  United States Attomey



      slrr/*,
         /
      DI.TE                                                                P.     v
                                                                  Assistant United States A



      s/ub,
      DATE I
                                                                  Lead OCDETF Attomey

       9-7-rt                                                     ilrs--
                                                                  Din'ick'Owens
      DATE
                                                                  Defendant



            I         I
      DATE
                                                                  Counsel for Defendant




                                                             l3
